Appeal by the United States of America (1) from an order entered February 20, 1957 granting the motion of the plaintiflis-respondents to amend, nunc pro tune, the judgment of foreclosure and sale herein dated October 16, 1956, and (2) from so much of an order entered December 5, 1957 as granted said respondents’ motion to conform the Referee’s report of sale and as denied appellant’s motion to correct said report of sale. Order of December 5, 1957 modified (a) by directing that the Referee’s report of sale be corrected to the extent of deducting $435.66 from the expenses of the sale and to the extent of making appropriate changes in the balances and in the distributions resulting from such deduction, (b) by granting the motion of the plaintiflis-respondents to confirm the Referee's report of sale after it has been corrected as indicated above, (c) by granting, to the extent indicated above, appellant’s cross motion to correct said report, (d) by striking from the first and third ordering paragraphs the figure “$3285.95” and by substituting therefor the figure “$2850,29”, and (e) by striking from the fifth ordering paragraph the figure “$633.55” and by substituting therefor the figure “ $1069.21 ”, As so modified, order insofar as appealed from unanimously affirmed, without costs. The $435.66 hereby directed to be deducted represente taxes for the second half of 1956-1957, which accrued and became liens after the date of sale. The judgment of foreclosure authorizes the payment only of the taxes which accrued prior to the date of sale. The Referee is not authorized to pay any subsequent taxes (cf, Hulst v. Maresca, 238 App Div. 862), Appeal from order of February 20, 1957 dismissed, without costs. As to appellant said order is in effect an ex parte order from which an appeal does not lie (Sigrctto v, M. H. S, B. Holding Oorp„ 218 App. Div. 752). Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallman, JJ, Settle order on notice. [9 Misc 2d 591,]